Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment

2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Susan Moon (Reg. 66933) on 7/29/2022.
3.The application has been amended as followings:

5. (Currently Amended) The power receiver according to claim 1, wherein the second voltage value is measured during a time period in which a voltage value is stable from when the power transmitter adjusted the transmitted power last time to when the request of adjustment of the transmitted power is performed next time.

14. (Currently Amended) The power receiver according to claim 1, wherein the first voltage value is measured during a time period in which a voltage value is stable from when the power transmitter adjusted the transmitted power [[past]] last time to when the request of adjustment of the transmitted power is performed.

Allowable Subject Matter
4. 	Claims 1-14 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
	Regarding to Claims 1, 9 and 10,
 Watanabe (US20170093214A1) teaches a power receiver or a control method of a power receiver the method comprising: measuring a first voltage value ( Vrect, [0017] S206, Fig. 6(based on power wirelessly received from a power transmitter( 20, Fig. 3), the power transmitter has a detection function ( TX in Fig. 2 that can measure the power loss) for detecting an object ( see [0041] foreign objection detection) as being different from the power receiver, based on a difference between power transmitted by the power transmitter and power received by the power receiver ( e.g., Fig. 2, PLoss =PTx-PRx,); requesting the power transmitter to adjust the transmitted power( S216 CE packet, Fig. 6, the CE packet indicates an error between a rectified voltage generated by the power receiver 300 and a target value thereof[0046]);
measuring a second voltage value based on power received from the power transmitter after the requesting is performed (S220, which happens after S 216, Fig. 6) 
Park (US20210036555A1) teaches notifying the power transmitter to perform the calibration process, related to the detection function (see [0460][0462] power calibration happens after S2035, Fig. 20).
However, the prior art of record fails to teach or suggest notify based on the request and the difference between the first voltage value and the second voltage value, the power transmitter to perform calibration process related to the detection function while the second voltage value based on the power wirelessly received from the power transmitter after the request in combination of other limitations of the claim.
	Regarding to Claims 2-8, 11-14, they depend on claim 1 above.
6.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meichle (US20180366994A1) teaches to adjust the system calibration state based on the presence or absence of foreign object debris in proximity to the system to generate an updated system calibration state
Zeine (US20160301259A1) teaches about a wireless power receiver send a request for calibration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PINPING SUN/            Primary Examiner, Art Unit 2836